Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I drawn to Figure 5
Species II drawn to Figure 7
Species III drawn to Figure 9
Species IV drawn to Figure 11
Species V drawn to Figure 13
Species VI drawn to Figure 15
Species VII drawn to Figure 17
Species VIII drawn to Figure 19
The species are independent or distinct because the while all the species share the characteristic of identifying a state characteristic of a consumer electronic device, each species performs this function in a different manner.  The different manners are evident from the Figures but for clarification a non-exhaustive example using species I and II is examined. As can be seen in Figures 5 and 7 steps 504 and 704 respectively the task of identifying a state of a consumer electronic device is performed.  However, as shown in Figure 5 this is accomplished through a particular step of detecting a voltage pin on an HDMI port.  This is in contrast to Figure 7 in which the task is accomplished by determining whether the consumer electronic device is playing back content.  As can be seen by easily perusing the Figures indicated above, which encompass the features of each species, a different method is used for identifying the state of the consumer electronic device.  This is evidence that the species as claimed contain mutually exclusive subject matter.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
While in some instances an Examiner may permit examination of more than one species, the number of the species along with the divergent subject matter of each species represents a burden.  It is further not believed that a thorough search of one species is not likely to yield pertinent prior art related to all invention.  This also represents a burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422